UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

MICHAEL MESCEDA,

                             Plaintiff,
                                                                   1:18-CV-1040
v.                                                                 (GTS/DEP)

JP MORGAN CHASE, through James Dimon as Pres.
and Chief Exec. Officer; BANK OF AMERICA,
through Brian T. Moynihan as Pres. and Chief Exec.
Officer; WELLS FARGO, through Timothy J. Sloan
as Pres. and Chief Exec. Officer; and CITIGROUP,
through Michael Corbet as Pres. and Chief Exec. Officer,

                        Defendants.
_______________________________________________

APPEARANCES:

MICHAEL MESCEDA
  Plaintiff, Pro Se
3547 NY Route 79
Harpursville, New York 13787

GLENN T. SUDDABY, Chief United States District Judge

                                   DECISION and ORDER

       Currently before the Court, in this pro se action filed by Michael Mesceda (“Plaintiff”)

against the above-captioned banking institutions (“Defendants”) asserting claims for mortgage

fraud, is United States Magistrate Judge David E. Peebles’ Report-Recommendation

recommending that Plaintiff’s Complaint be dismissed with leave to amend. (Dkt. No. 4.)

Plaintiff has not filed an objection to the Report-Recommendation, and the deadline by which to

do so has expired. (See generally Docket Sheet.) After carefully reviewing the relevant papers

herein, including Magistrate Judge Peebles’ thorough Report-Recommendation, the Court can
find no clear-error in the Report-Recommendation.1 Magistrate Judge Peebles employed the

proper standards, accurately recited the facts, and reasonably applied the law to those facts. As a

result, the Report-Recommendation is accepted and adopted in its entirety for the reasons set

forth therein.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Peebles’ Report-Recommendation (Dkt. No. 4) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) shall be DISMISSED with

prejudice and without further notice of the Court, unless, within THIRTY (30) DAYS of the

date of this Decision and Order, Plaintiff files an Amended Complaint that corrects the pleading

defects identified in the Report-Recommendation; and it is further

        ORDERED that, in the event that Plaintiff timely files an Amended Complaint, it shall

be referred to Magistrate Judge Peebles for his review. If Plaintiff decides to file such an

Amended Complaint, Plaintiff is respectfully reminded to comply with the advice and directives

contained on pages 10 and 11 of Magistrate Judge Peebles’ Report-Recommendation

Dated: October 24, 2018
       Syracuse, New York

                                              ____________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge



        1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                 2
